Citation Nr: 0921917	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-33 190	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to herbicides.  

2. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

3. Entitlement to service connection for amputation of the 
right toes, claimed as secondary to diabetes mellitus.  

4. Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.  

5. Entitlement to service connection for bilateral proptosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1955 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in December 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 2006, the Veteran appeared at a hearing before a 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 2006, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has retired from the Board.  

In letters, dated in March 2009 and in April 2009, the 
Veteran was afforded the opportunity for another hearing 
before a Veterans Law Judge who will decide his case.  In May 
2009, the Veteran requested a hearing by videoconference 
before a Veterans Law Judge. 



Accordingly, this case is REMANDED for the following action.

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge at the Regional Office.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


